Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 03/22/2021 has been received. Claims 70-79 are added. Claims 21,58-60,63-64,66-79 are pending and under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group III, Claims 21,22,25 and 58-69 in the reply filed on 11/16/2020 is acknowledged.
Claims 12 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Sequence Compliance
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because the sequence at pages 49-50, at pages 50-51, at pages 51-52, and at pages 52-53 of the specification is not clearly labeled with a sequence identifier. Applicants must file a “Sequence Listing” accompanied by directions to enter the listing into the specification as an amendment.  Applicant also must provide statements regarding sameness and new matter with regards to the CRF and the “Sequence Listing.” 
	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

The rejection of claims 64-66,68 and 69 under 35 U.S.C. 101 is withdrawn as claim 64 gas been amended to no longer read on human.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 21,58-60,64,66-72,74-79 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The specification has described a mouse whose genome comprises a replacement, within the endogenous OX40 gene, with the corresponding human OX40 sequence such that the extracellular domain of the chimeric gene product is human and the remainder of the gene product is mouse. Claim 21, however, is drawn to replacement of a portion of the extracellular region, which reads on replacement of as little as 1 amino acid. The specification has not described any portion sequences of the OX40 extracellular region that are within the genus as claimed that would serve the same function as a replacement of the whole. The replacement described in the specification results in a chimeric protein that has the same binding properties as fully human OX40. The specification has not described fragments or variants that would retain this property.
In the instant case the portions of the extracellular domain encompassed by the claims lack a written description. The specification fails to describe what portions of the extracellular region fall into this genus and it was unknown as of Applicants’ effective filing date that any of Pfaff  v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998). 
Similarly, the skilled artisan cannot envision the variants recited by the claims, wherein 5-10% of the chimeric sequence can be varied. One of skill in the art cannot envision the residues outside the cell that can be varied and still bind the antihuman OX40 antibody or the internal residues that retain signaling activity. 
With the exception of the sequence referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides or polypeptides, and Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. 
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by any member of the genus of portions of extracellular region encompassed by the claims. Therefore, only the nucleic acid sequence of exon 2, exons 3-6 and part of exon 7 (encoding amino acids 24-186) and the corresponding polypeptide , but not the full breadth of the claims meet the written description provision of 35 U.S.C. §112, first paragraph.  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that “to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude “the inventor invented the claimed invention”.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


The rejection of claims 21,22,25 and 58-69 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is not enabling for the full breadth of the claims is withdrawn in light of Applicant’s amendments. However, the new written description rejection, set forth above, and a new scope of enablement rejection (below) was necessitated by these same amendments. 

Claims 21,58-60,63-64,66-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a genetically modified, non-human mammal whose genome comprises a replacement of the portion of the endogenous OX40 gene encoding the extracellular domain of the OX40 protein with a nucleic acid sequence encoding the extracellular domain of the human OX40 protein, such that the non-human mammal detectably expresses a chimeric OX40 protein comprising the human OX40 extracellular domain and endogenous intracellular domains in place of the endogenous OX40 protein on the surface of activated T cells, comprising steps of modifying the genome of a non-human mammalian embryonic stem cell to replace the portion of the mouse OX40 gene encoding the extracellular domain with the portion of the human OX40 extracellular domain and transplanting the ES cell into a blastocyst followed by transfer of the blastocyst to a female nonhuman mammal of the same species as the blastocyst to result in the genetically modified non-human mammal as claimed, does not reasonably provide enablement for the chimeric non-human mammal that results from transfer of a chimeric blastocyst into a female or for obtaining a nonhuman animal from transplanting an ES cell into a female.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.

There are two basic issues with claim 21. First, the claim requires transplanting an ES cell into a female to produce a non-human mammal. The art at the time of filing taught that the ESC must be transferred into a blastocyst and the blastocyst is developed in the uterus following transfer into the oviduct of a pseudopregnant non-human mammal of the same species. Second, transfer of the ESC to a blastocyst followed by development to term, results in a chimeric mouse and the specification only teaches use of a transgenic non-human animal whose genome comprises the transgene, i.e. in all cells. With regard to use of a fertilized egg (also in claim 64), this too must be developed in the uterus following transfer into the oviduct of a pseudopregnant non-human mammal.
	Liu (2013, Methods Mol Biol, 1027:1-15) discusses pronuclear injection and oviduct transfer procedures. Modifying the genome of a fertilized egg does not result in a mammal by any means of transfer but is required to be transferred to the oviduct of a pseudopregnant mouse. The same is true of a chimeric blastocyst formed from an ESC.
	Thus claims 21,58-60,63-64,66-79 are not enabled as they appear to be lacking method steps to result in a non-chimeric, transgenic non-human mammal. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 21,25,58-61,64 and 67-69 under 35 U.S.C. 103 as being unpatentable over Sanmamed (2016, Annals of Oncology, 27:1190-1198; IDS), Lute (Blood, 2005, 106:3127-3133; IDS) and Dow (2015, Nature Biotechnology, 33:390-394) is withdrawn in light of the amendment to claim 21 requiring 90% identity to SEQ ID NO:32.

Claim 21,58-60,70,74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Sanmamed (2016, Annals of Oncology, 27:1190-1198; IDS), Lute (Blood, 2005, 106:3127-3133; IDS) and Dow (2015, Nature Biotechnology, 33:390-394) and further in view of Claim 21,25,58-61,64 and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Sanmamed (2016, Annals of Oncology, 27:1190-1198; IDS), Lute (Blood, 2005, 106:3127-3133; IDS) and Dow (2015, Nature Biotechnology, 33:390-394).

Claim 21 is drawn to a method of making a genetically-modified, non-human mammal by replacing the endogenous OX40 extracellular domain with the human OX40 ECD in an ESC or fertilized and generating a nonhuman mammal thereform wherein the chimeric OX40 is at least 90% identical to SEQ ID NO:32. Claim 64 is similar but requires use of Cas9 technology.

As an example, with regard to structure of the humanized molecules, Sanmamed discusses CTLA4 (another checkpoint molecule) knockin mice of Lute, which comprise a replacement of the sequence encoding the mouse CTLA4 extracellular domain with the human extracellular domain (claim 25 and 58-59). The domain swap results in operable linkage of the human sequence to the mouse sequences as required by claim 58 and because the mouse sequence is replaced, the endogenous sequence is no longer expressed (claim 59). 
With regard to the methodology of claim 64, Sanmamed teaches that CRISPR/Cas9 technology can be used to make the mice (claim 60) comprising humanized checkpoint molecules and using this newer technology would overcome some of the caveats previously found with making the models (see page 1192). With regard to this methodology, Sanmamed 
Taken together, these teachings render it obvious, at the time of filing, to humanize the extracellular domain of immune checkpoint molecules as was taught by Sanmamed, including OX40, to arrive at the genetically modified non-human animal whose genome comprises a sequence encoding a human or chimeric OX40 at an endogenous OX40 locus. Sanmamed teaches the benefits of using humanized checkpoint molecules in murine models to screen for toxicities of antibodies that bind checkpoint molecules such as 4-1BB, OX40 and PD-1. Thus, it would have been obvious at the time of filing to combine the teachings regarding OX40 as an effective checkpoint target, with teachings regarding humanizing the extracellular domains of immune checkpoints, a genus known to include OX40, to arrive at the invention as claimed. It was also obvious to make the genetic modifications using CRISPR/Cas9 as Sanmamed taught that this newer technology addresses some of the caveats associated with the models made by more traditional methods such as that of Lute. One would have had a reasonable expectation of success because all requisite teachings to make a humanized OX40 mouse model were known.

While neither of Morales-Katresana and Sanmamed taught the specific recited homologies for the chimeric/humanized OX40 gene as recited by claims 21and 70-72, as set forth above, Sanmamed taught humanization of checkpoint molecules by replacing extracellular and TM domains in the mouse gene with human sequences and Byun taught that the extracellular domain resides between amino acids 30-215 of the human protein. Figure 1C of Byun depicts the following:

    PNG
    media_image1.png
    68
    442
    media_image1.png
    Greyscale



The nucleic acid and amino acid sequences of both mouse (see NM_011659) and human OX40 (see NM_003327) were known at the time of the Morales-Katresana and Sanmamed references and an alignment of the amino acid sequences is below (extracellular domain is highlighted). 
mouse      MY-----VWVQQPTALLLLGLTLGVTARRLNCVKHTYPSGHKCCRECQPGHGMVSRCDHT	55
human      mcvgarrlgrgpcaallllglgls-tvtglhcvgdtypsndrcchecrpgngmvsrcsrs	59
           *      :     :******* *. *.  *:** .****..:**:**:**:******.::

mouse      RDTLCHPCETGFYNEAVNYDTCKQCTQCNHRSGSELKQNCTPTQDTVCRCRPGTQPRQDS	115
human      qntvcrpcgpgfyndvvsskpckpctwcnlrsgserkqlctatqdtvcrcragtqpld--	117
           ::*:*:**  ****:.*. . ** ** ** ***** ** ** ********* **** :  

mouse      GYKLGVDCVPCPPGHFSPGNNQACKPWTNCTLSGKQTRHPASDSLDAVCEDRSLLATLLW	175
human      sykpgvdcapcppghfspgdnqackpwtnctlagkhtlqpasnssdaicedrdppatqpq	177
           .** ****.**********:************:**:* :***:* **:****.  **   

mouse      ETQRPTFRPTTVQSTTVWPRTSELPSPPTLVTPEGPAFAVLLGLG--LGLLAPLTVLLAL	233
human      etqgpparpitvqpteawprtsqgpstrpvevpggravaailglglvlgllgplaillal	237
           *** *  ** *** * .*****: **   : .* * *.*.:****  ****.**::****

mouse      YLLRKAWRLPN-TPKPCWGNSFRTPIQEEHTDAHFTLAKI	272
human      yllrrdqrlppdahkppgggsfrtpiqeeqadahstlaki	277
           ****:  ***  : **  *.*********::*** *****

	With regard to claim 21 and 70-72, which requires the chimeric gene encode a protein that is at least 90% (or 95%) identical to SEQ ID NO:32, replacement of the known ECD of the mouse protein with amino acids 30-215 of the human amino acid sequence results in the following alignment, which is 249/265, or 93.9% identical. 

ECDreplacement      MYVWVQQPTALLLLGLTLGVTARRLhcvgdtypsndrcchecrpgngmvsrcsrsqntvc	60
Seq32               MYVWVQQPTALLLLGLTLGVTARRLNCVKHTY-----CCHQCRPGNGMVSRCSRSQNTVC	55
                    *************************:** .**     ***:*******************


Seq32               RPCGPGFYNDVVSSKPCKPCTWCNLRSGSERKQLCTATQDTVCRCRAGTQPLDSYKPGVD	115
                    ************************************************************

ECDreplacement      capcppghfspgdnqackpwtnctlagkhtlqpasnssdaicedrdppatqpqetqgppa	180
Seq32               CAPCPPGHFSPGDNQACKPWTNCTLAGKHTLQPASNSSDAICQDRDPPATQPQETQGPPA	175
                    ******************************************:*****************

ECDreplacement      rpitvqpteawprtsqgpstrpvevpggravAVLLGLGLGLLAPLTVLLALYLLRKAWRL	240
Seq32               RPITVQPTEAWPRTSELPSPPTLVTPQGPAFAVLLGLGLGLLAPLTVLLALYLLRKAWRL	235
                    ***************: **   : .* * *.*****************************

ECDreplacement      PNTPKPCWGNSFRTPIQEEHTDAHFTLAKI	270
Seq32               PNTPKPCWGNSFRTPIQEEHTDAHFTLAKI	265
                    ******************************

.

	It would have been obvious to apply the teachings of NM_003327, NM_01659 and Byun to create chimeric genes with the recited homologies at the time of filing because Byun taught replacement of the extracellular domain and NM_003327 and NM_01659 provided the human and mouse sequences necessary to do so. One would be motivated to make such a combination to obtain a humanized receptor that recognized the human binding proteins/therapeutic in the extracellular domain while maintaining species-specific signaling in the intracellular domain. One would have a reasonable expectation of success because the ordinary skilled artisan possessed the requisite level of technical skill to carry out the recombinant technology necessary. 


Applicant’s arguments regarding the previous rejection under 35 USC 103
Applicant argues at pages 9-10 of the Remarks filed 03/22/2021, that there is no motivation to combine the references. Applicant argues that Sanmamed teaches Lute is the only 
Applicant argues that, more importantly, while human and mouse CTLA-4 have the same cytoplasmic regions, human and mouse OX40 have different cytoplasmic regions, having only 64.86% identity (page 10). In response, Lute is using this comparison to say that because the cytoplasmic regions of CTLA-4 are identical in human and mouse, the downstream molecules are likely the same and therefore makes CTLA4 a good candidate to test the approach of screening the effects of potential therapeutic because the effect would likely be the same. In theory, the OX40 downstream proteins in mouse could be different but this fails to negate the obviousness to screen for potential therapeutics that alter function based on binding to human OX40. Once a molecule is found in this model system, its effects on downstream molecules in the human pathway could be confirmed. Use of multiple 
Applicant argues that the sequence difference between human and mouse suggests that human extracellular region might not be compatible with the mouse cytoplasmic region. In response, the cited references teach that ECD swaps were well-known and need not provide examples. However, as evidence of the well-accepted fact that there is a well-developed and long-known technology, Applicant is referred to Dombrowicz (1996, J Immunol, 157:1645-1651). Applicant is also directed to Figure 4 and the section entitled “CARs: extracellular receptor proteins that detect user-specified antigens” in Gordley (2016, Curr Opin Struct Biol, 39:106-114). Figure 4 shows libraries comprising modular parts can be used to assemble a vast array of different chimeric receptors. It is noted that while Gordley was published in 2016, it is a review of past literature and technologies. Additionally, Hemmi (1992, PNAS, 89:2737-2741) taught that hIFN-g receptor expressed on mouse cells can bind hIFN-g with normal binding properties but the mouse cells are insensitive to hIFNg. Hemmi addressed this issue by making a chimeric receptor with the human extracellular binding domain and mouse cytoplasmic signaling domain such the mouse signaling portion was able to interact with downstream molecules where the human domain could not.  Further evidence supporting the modularity and well-known ability to swap domains of cellular receptors can be seen, for example at para 7 of W02009/091826A2, the abstract of W02004039840A1 and in the general teachings of Guest (2005, Journal of Immunotherapy, 28:203-211). While these are examples of receptors on immune cells, the modular nature and domain swapping amongst cellular 
At page 10, and again at page 12, Applicant cites expression pattern differences between mouse and human. Again, Applicant is referred to the modularity of the receptors. The only change is the ECD. The expression pattern and downstream interactions are all still l endogenous to the system used for assessing binding activators or inhibitors. Thus, the chimeric molecule will be expressed with the endogenous mouse pattern in cells that have the downstream interacting proteins.
At page 11, Applicant argues the full phenotypic consequences of creating mice with human genomic DNA are not fully understood and references Zhu. In response, Applicant has taken "the glass is half empty" interpretation of Zhu. There are always unpredictabilities underlying scientific manipulations. However, the well-developed and long-known technology of generating humanized/chimeric cellular receptors with an extracellular domain swap is not so unpredictable that one would conceive that it would be lethal or not useful. Zhu states that the phenotype is not always predictable but unexpected outcomes provide valuable insight. The quoted excerpt from Zhu is with regard to humanizing an enzyme which is vastly different from an ECD domain swap of a receptor. Enzymes are not modular Iike signaling receptors are. 
Applicant continues, at page 12, with discussion of the lower conservation of the cytoplasmic region of OX40 compared to CTLA-4. In response, this was addressed above in that the art supports that the protein interaction domains are conserved in each. The references cited above, WO2009/09186, WO2004039840 and Guest (2005) support the expectation of success in combining the teachings of Sanmamed and Morales-Kastresana to humanize OX40.
Applicant argues that human OX40 does not have the PXXP motif that has the potential to recruit the SH3 domain containing proteins. Figure 2 of Croft(immunological Reviews, 2009, PNTPKP” and the human sequence is PPDAHKPP. There is nothing to indicate that PI3K (p85) cannot bind to each of those elements. In fact, Hellyer (1998, Biochem J, 333(pt3): 757-763; IDS) teaches that the SH3 domain of p85 binds to proline rich domains. A PXXP domain is not required and there are actually more prolines in the human sequence. It is also noted that the TRAF binding site (QEE) is conserved between the two species. Additionally, Croft (2010, Annu Rev Immunol, 28:57-78; IDS) is an extensive review of mouse and human OX40 and there is nothing in the review to indicate functional divergence of the two genes. And, Willoughby (2017, Molecular Immunology, 83:13-22; IDS) focuses on the structure and function of OX40 in both mouse and human and also fails to indicate species-specific differences. Thus, there is no evidence that the downstream signaling molecules differ between mouse and human. Croft (2009; IDS) highlights the presence of each of the binding domains as well as the ubiquitinization sites in the cytoplasmic tail of OX40 (see Croft, Figure 2). Croft, relied upon by Applicant to show a lack of conservation, thus fails to support that the downstream acting molecules or biologic function of OX40 differs between mouse and human. 
Applicant again discusses the different expression pattern of OX40 when mouse and humans are compared. This was addressed above. 




 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632